Citation Nr: 1517973	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-25 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to November 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  The matter is now handled by the RO in Seattle, Washington.   

The Veteran requested a hearing before the Board.  The requested hearing was conducted in March 2014 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

This appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

In addition to the paper claims file, there is a Virtual VA paperless file and documents are also located in the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

The Board notes that VA has recently amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule adds the following exception to the general requirements for stressor verification set forth in 38 C.F.R. § 3.304(f)(3): if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

On remand, the AOJ should consider application of the amended version of the regulation.  Moreover, on remand, the AOJ should provide the Veteran with appropriate notice of the amended PTSD regulations and the new requirements for substantiating a claim for PTSD.  The AOJ should also provide the Veteran with the opportunity to present additional evidence and argument in support of his claim, and conduct any additional development indicated in compliance with the Veteran's response and the new PTSD regulation. 

Furthermore, the Board notes that the VA has a duty to assist a claimant in obtaining evidence; such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In view of the amended PTSD regulation, a new VA psychiatric examination should be scheduled for the Veteran.  All psychiatric disorders should be diagnosed and medical opinions obtained for each disorder diagnosed.

The Board notes that the Veteran was afforded a VA examination in June 2011; however, at that time, the Veteran was diagnosed with major depression.  Although the VA examiner stated the Veteran's depression was associated with the loss of his wife, a medical opinion was not obtained regarding whether the Veteran's depression was causally or etiologically due to service.  Furthermore, the examiner did not offer comments or an opinion regarding the Veteran's diagnosis of PTSD, which was made at the Vet Center on November 2010.  On remand, the VA examiner must offer comments and an opinion regarding this diagnosis.

Additionally, the Board finds a remand is necessary to obtain all relevant treatment records.  All available records from the Vet Center should be obtained.  The Veteran also indicated during his BVA Hearing that he received treatment from the VA Medical Center American Lake and a private physician, Dr. M.  See March 2014 BVA Hearing Transcript, pages 9, 10.  These records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

In particular, obtain records from Bellingham Vet Center, American Lake VAMC, and Dr. Mussel.

If records cannot be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record.

2.  Provide the Veteran with notice of the amended PTSD regulations and the new requirements for substantiating a claim for PTSD.

3.  Afford the Veteran a VA examination for acquired psychiatric disorders, to include PTSD.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  All current psychiatric disorders should be diagnosed.

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should assign a diagnosis for each psychiatric disorder present.  For each psychiatric disorder diagnosed, offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's psychiatric disorder had its onset during service or is causally related to his active service. 

The examiner should also identify the specific stressor(s) underlying the diagnosis and should comment upon the link between the current symptomatology and the Veteran's stressor(s). 

The examiner should indicate whether the Veteran suffered "fear of hostile military or terrorist activity" ("fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device, incoming fire, including suspected sniper fire, and the Veteran's response to the event involved a psychological or psycho-physiological state of fear, helplessness, or horror).

The examiner must offer comments and an opinion on the Veteran's November 2010 diagnosis of PTSD at the Vet Center.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

The examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.
 
4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated. 

The claim for PTSD must be considered in light of the amended PTSD regulation. 

5.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




